Title: To George Washington from Major General Philemon Dickinson, 25 October 1777
From: Dickinson, Philemon
To: Washington, George



Dr Sir
Elizabeth Town [N.J.] 25th October 1777

By a Person just returned from Bergen, who has been stationed there for several Days; I am informed, that the Enemy’s Fleet with all their flat bottomed Boats, that went up the North River, returned last Evening to N. York.
The report is confirmed, of their having burnt Kingston at Æsopus—& by a woman who left N. York two Days ago, I can inform your Excellency, that the report of General Burgoyne’s surrender with his whole army, was universally believed—The return of the Enemy’s Fleet, is a further confirmation of it—The Enemy last Night, landed a Reinforcement on Staten Island.
Tis said in N. York, tho’ not from good authority, that Genl Howe has wrote for a reinforcement—from Intelligence, that I am of opinion may be relied on, the Troops from Rhode Island, arrived at N. York several Days ago—I cannot help thinking, at least that tis most probable, the Enemy will land at South Amboy, & push down to Red Bank—I expect to recieve Govr Livingston[’s] answer to’morrow, when I shall write your Excellency again: a very few Days, will now determine their motions. I have the honor to be, Your Excellency’s most Ob. St

Philemon Dickinson

